DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Durre (US 2004/01495361).
In Re claim 1, Durre discloses a vibration damper (see figs. 5-7, 9, and 12) for a motor vehicle (20), comprising: a retaining device (see 46 and attached annular plate with bolts in fig. 6); a damping mass (100); two elastomer spring devices (42) with an opening (see hollow interior); and an anti-loss device (see 44). 
In Re claim 2, see stud (44) which interacts with the inner circumferential face of the annular plate with bolts (not labeled, see adjacent 46 in fig. 6).  Additionally see stud (114) and attached structure in figs. 9 and 12.
In Re claim 3, the pin elements are connected to the damping mass (see threads in figs. 6, 9, and 12).

In Re claim 5, see annular plate with bolts in fig. 6.
In Re claims 7, 8, and 15, the springs appear to be attached to the damping mass and retaining device (see figs. 6, 7, 9, 12).
In Re claim 9, see hollow elastomeric spring (42) in fig. 6.
In Re claim 10, see threaded stud (44) in fig. 6, which appears to attached the spring (42) to the damping mass (100).
In Re claims 11 and 12, the elastomeric spring (42) is annular in shape (see figs. 5-7).
In Re claim 13, see fig. 5, showing the support structure (see 46).
In Re claim 14, see fig. 5.
In Re claim 16, Durre discloses a vibration damper (see figs. 5-7, 9, and 12) for a motor vehicle (20), comprising: a retaining device (see 46) with a stop device configured as a receiving eye (see attached annular plate with bolts in fig. 6); a damping mass (100); two elastomer spring devices (42) with an opening (see hollow interior), and attached to the mass and retaining device; and an anti-loss pin (see 44) that interacts with the stop device.
Claims 3 and 8 are product-by-process claims.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.

Response to Arguments
Applicant’s arguments with respect to the claim have been considered but are moot because of the new ground of rejection.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS W IRVIN whose telephone number is (571)270-3095.  The examiner can normally be reached on Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/THOMAS W IRVIN/           Primary Examiner, Art Unit 3657